Citation Nr: 1518274	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee and/or lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability, including depressive disorder, to include as secondary to service-connected right knee and/or lumbar spine disability.

3.  Entitlement to an initial rating in excess 20 percent for lumbar spine degenerative joint disease.

4.  Entitlement to a rating in excess of 60 percent for total right knee replacement.


REPRESENTATION

The Veteran is represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to July 1990 and in February 1993.

These claims comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, April 2010, and May 2011 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  These claims were before the Board in September 2012 at which time they were remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a November 2014 supplemental statement of the case, these claims were remitted to the Board for further appellate review.

The appeal is remanded to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Left Knee

As will be discussed below, the Veteran's claims regarding his service-connected right knee and lumbar spine are being remanded herein.  Given that the Veteran claims that his left knee disability was caused or aggravated by his right knee and/or lumbar spine disabilities, the Board finds that the claims are inextricably intertwined.  As such, the Board finds that remanding the Veteran's claim of entitlement to service connection for a left knee disability is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Psychiatric Disability

Pursuant to the September 2012 remand, the AOJ provided the Veteran a VA psychiatric examination in September 2013.  After reviewing the evidence of record and administering clinical testing, the examiner rendered a diagnosis of depressive disorder, not otherwise specified.  Ultimately, the examiner provided the following opinion with respect to the etiological relationship between the Veteran's depressive disorder, not otherwise specified, and his active duty:

[The] Veteran sought psychiatric care in [September 2007], fourteen years after the events that led to his service[-]connected conditions.  A temporal relationship between the neuropsychiatric disorder and the service connected physical conditions is not established.

With respect to whether the Veteran's depressive disorder, not otherwise specified, was caused or aggravated by a service-connected disability, the examiner provided the following opinion:

[The] Veteran sought psychiatric care in [September 2007], fourteen years after the events that led to his service connected conditions.  The service[-]connected physical conditions preceded the neuropsychiatric condition.  Therefore[,] there is no aggravation of the neuropsychiatric condition in regards to the physical ones.

The Board finds that the September 2013 VA examiner's opinions are conclusory, as little to no underlying rationale was provided.  Although the examiner observed that the Veteran first sought treatment for a psychiatric disability 14 years after his active duty, the examiner did not explain why this is significant.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Indeed, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Additionally, the examiner explained that the Veteran's depressive disorder, not otherwise specified, was not caused or aggravated by the Veteran's service-connected physical disabilities because the physical disabilities preceded the psychiatric disability.  Contrary to the examiner's opinion, the existence of the Veteran's service-connected physical disability prior to the Veteran's psychiatric disability only bolsters his assertion that his psychiatric disability was caused by his service-connected physical disabilities.  In fact, in order for the Veteran's psychiatric disability to be caused by his service-connected physical disabilities, the physical disabilities must exist before his psychiatric disability.  Additionally, the examiner provided no explanation as to how or why the temporal order of their existences has any bearing on whether the Veteran's depressive disorder, not otherwise specified, was or was not aggravated by his service-connected physical disabilities.  For the reasons discussed above, the Board finds that the September 2013 VA examination is not adequate and, thus, a remand to provide the Veteran another examination is required.

Lumbar Spine

In September 2012, the Board remanded the Veteran's claim of entitlement to an initial rating in excess of 20 percent of lumbar spine degenerative joint disease in order to obtain current findings as to the severity of this disability, as well as whether this disability was manifested by lower extremity neurological symptoms.  

While his claim was in remand status, the Veteran was provided a VA examination in September 2013.  The VA examiner administered a variety of clinical tests, including those used to determine the presence of any lower extremity neurological symptoms.  These tests resulted in negative findings.  The examiner indicated that no radiculopathy was present and, further, that no neurological abnormalities were found.  

Despite these negative findings, as discussed in the September 2012 remand, the evidence of record included private medical records demonstrating low back pain that mainly radiated into the Veteran's left lower extremity, which was diagnosed as radiculopathy, left greater than right.  Further, the September 2013 VA examiner indicated that the Veteran used an assistive device for ambulation, namely a one-point cane.  The examiner specified that this cane was used, in part, for the Veteran's low back disability.  An individual with a low back disability who uses a cane for ambulation commonly signifies that the low back disability is manifested by instability in the lower extremities due to neurological abnormalities.  Because the VA examiner did not discuss the private treatment records that were positive for neurological abnormalities associated with the Veteran's service-connected lumbar spine degenerative joint disease, and because the examiner did not explain why the Veteran would require the use of a cane for ambulation if there were no lower extremity neurological abnormalities associated with his lumbar spine degenerative joint disease, the Board finds that the September 2013 VA examination is not adequate for purposes of adjudicating the Veteran's claim.  

Additionally, the examiner administered range of motion testing that demonstrated that the Veteran was able to flex forward to 40 degrees, and that pain started at 40 degrees.  The examiner later opined that the pain associated with the Veteran's lumbar spine degenerative joint disease "could significantly limit functional ability during flare ups of when the joint is used repeatedly over a period of time."  (emphasis added).  A medical opinion expressed in terms of "could" also implies "could not," and, thus, is too speculative to be probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the examiner then opined that expression of that additional limitation in terms of degrees was not possible given that the Veteran was not experiencing a flare up at the time of the examination.  The examiner did not elaborate as to how "significant" the additional limitation of functional ability would be during a flare up.  This determination is important given that a rating in excess of 20 percent is available if the Veteran's lumbar spine degenerative joint disease is manifested by, or more nearly approximates, limitation of lumbar spine forward flexion to 30 degrees or less.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).  As such, the Board finds that the September 2013 VA examination is not adequate.

Based on the above, the Board finds that a remand is required in order to provide the Veteran with another VA examination.  
 
Right Knee

In the September 2012 remand, the Board accepted the Veteran's May 2011 correspondence as a timely notice of disagreement with a May 2011 rating decision that addressed the issue of entitlement to an increased rating for total right knee replacement.  Accordingly, in the September 2012 remand, the Board directed the AOJ to issue a statement of the case addressing this claim.  See Manlicon v. West, 12 Vet. App. 238, 240-1 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Further, the Board directed the AOJ to remit this claim to the Board only if the Veteran submitted a timely substantive appeal following the issuance of that statement of the case.

While this claim was in remand status, it appears as though the AOJ annotated the paper copy of the September 2012 remand associated with the claims file.  Specifically, next to the remand directive concerning the Veteran's right knee increased rating claim, the AOJ wrote "Done [August 15, 2013] SRV."  Presumably, this indicates that the AOJ issued a statement of the case on August 15, 2013, regarding the Veteran's claim of entitlement to a rating in excess of 60 percent for total right knee replacement. 

A review of the record did not reveal the presence of an August 15, 2013 statement of the case; however, the AOJ issued a November 2014 supplemental statement of the case wherein the issue of entitlement to a rating in excess of 60 percent for total right knee replacement was addressed.  Therein, the AOJ described the adjudicative history of the claim since the September 2012 Board remand.  This history did not include the issuance of an August 15, 2013 statement of the case, nor was there an indication that the Veteran timely perfected an appeal.

In January 2015, the AOJ associated with the claims file a VA Form 8, Appeal Certification Form.  Therein, the AOJ again indicated that the adjudicative history of the Veteran's right knee increased rating claim was considered in an August 15, 2013 statement of the case.  Further, the AOJ indicated that it received a timely substantive appeal from the Veteran, dated on September 3, 2013.

Again, a review of the record did not reveal the presence of an August 15, 2013 statement of the case.  Moreover, the Board was unable to locate the Veteran's September 3, 2013 substantive appeal.  Based on the conflicting evidence of record and/or the missing operative documents, the Board finds that the AOJ has not substantially complied with the Board's September 2012 remand regarding the issue of entitlement to a rating in excess of 60 percent for total right knee replacement.  Consequently, the Board finds that a remand is required in order for the AOJ to undertake corrective actions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that AOJ compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with a VA examination to determine whether any current psychiatric disorder is related to his active duty or a service-connected disability.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to:

(a)  Whether any current psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein; AND

(b)  Whether any current psychiatric disability was caused or aggravated beyond its natural course by a service-connected disability, specifically the Veteran's right knee and lumbar spine disabilities.

Any rendered opinion must be supported by a thorough rationale.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

2.  The AOJ must provide the Veteran a VA examination to determine the current severity of his service-connected lumbar spine degenerative joint disease.  The Veteran's claims file should be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings.

The examiner must determine the range of motion of the Veteran's lumbar spine, in degrees, and must specifically state whether there is any favorable or unfavorable ankylosis in the lumbar spine.  The examiner must also determine whether there is additional function loss, expressed in terms of the degree of additional range of motion loss, due to any pain, weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any associated pain significantly limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner cannot determine the additional limitation of function during a flare up, in terms of degrees, the examiner should opine as to whether it is at least as likely as not that the Veteran's forward flexion would be limited to 30 degrees or fewer during a flare up.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine degenerative joint disease.  In so doing, the examiner must consider and discuss the private evidence of record demonstrating the presence of bilateral lower extremity radiculopathy, left greater than right, as well as the Veteran's use of a one-point cane to assist in ambulation.  

The examiner must note whether the Veteran has any associated intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.

 A complete rationale for all opinions must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  If they exist, the AOJ must associate with the claims file (a) the August 15, 2013 statement of the case concerning the issue of entitlement to a rating in excess of 60 percent for total right knee replacement; (b) any correspondence sent to the Veteran wherein he was notified that, in order to perfect an appeal to the Board regarding this issue, he needed to timely submit a substantive appeal after the August 15, 2013 statement of the case was issued; and (c) the September 3, 2013 substantive appeal.

If the AOJ did not issue a statement of the case addressing the issue of entitlement to a rating in excess of 60 percent for total right knee replacement subsequent to the September 2012 remand, the AOJ must do so now.  The AOJ must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the claim must be certified to the Board for appellate review.

5.  Once the above actions have been completed, the AOJ must re-adjudicate the issues of entitlement to service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee and/or lumbar spine disability; to service connection for a psychiatric disability, including depressive disorder, to include as secondary to service-connected right knee and/or lumbar spine disability; and to an initial rating in excess 20 percent for lumbar spine degenerative joint disease.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


